FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA

                        Nos. 1D17-1396
                              1D17-1398
                  (Consolidated for disposition)


MARGARET CELESTE LUCAS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.



On appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

                            April 5, 2018


PER CURIAM.

     We affirm Appellant’s judgment and sentence but remand for
the trial court to enter a nunc pro tunc order consistent with its
oral order adjudicating Appellant competent to proceed. See
Merriell v. State, 169 So. 3d 1287, 1289 (Fla. 1st DCA 2015).

JAY, WINSOR, and M.K. THOMAS, JJ., concur.
    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.



Andy Thomas, Public Defender, and Justin F. Karpf, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Steven E. Woods, Assistant
Attorney General, Tallahassee, for Appellee.




                              2